UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7265



WILFORD ANDREW MATHERLY, JR.,

                                            Plaintiff - Appellant,

          versus

J. C. BASKFIELD, C/O; C. E. DUNMOODIE, Cap-
tain; D. R. GUILLORY, Warden; R. ANGELONE,
Director; E. MURRAY; W. ROGERS, Regional
Administrator; L. JARVIS, Assistant Warden; L.
KELLY, Assistant Warden; C. LEWIS, Major; V.
WASHINGTON, Treatment Supervisor; D. ANDERSON,
Operations Officer; B. CARABALLA, Counselor;
M. GROSS, Food Services Supervisor; MONISE
SIMONS, Food Service Supervisor; VERNON MAYS,
Food Service Supervisor; CARL HUNT, Food
Service Supervisor; LEON REED, Food Service
Supervisor; NURSE SMITH, Medical Personnel;
NURSE HELLER, Medical Personnel; NURSE JONES,
Medical Personnel; NURSE WEBB; P. MARLOWE,
Nurse; NURSE DERDIVANIS; NURSE JOHNSON; S.
HURLEY, Nurse; D. GATELY, Nurse; G. LOGIN,
Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-94-189-2)


Submitted:   November 7, 1996          Decided:     November 20, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
2
Affirmed by unpublished per curiam opinion.

Wilford Andrew Matherly, Jr., Appellant Pro Se.        Pamela Anne
Sargent, Assistant Attorney General, Richmond, Virginia; Sandra
Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia; Malcolm Pollard McConnell, III, Anisa Patrice Kelley,
COTTER, FISCELLA & MCCONNELL, Glen Allen, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Matherly v. Baskfield, No. CA-94-189-2 (E.D. Va. Aug. 5, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3